DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Independent claims 1, 14, 20 and 30 are allowable. Claims 5, 13, 18, 21 and 34 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species 1-3, as set forth in the Office action mailed on 27 August 2020, is hereby withdrawn and claims 5, 13, 18, 21 and 34 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10, 13 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “electrodes”.  However, claim 1 already includes “a central electrode” and “a surrounding anode electrode”.  In order to expedite examination, Examiner has assumed that the claim is meant to refer to these features properly and has examined accordingly.  Claims 8-10 are rejected based on their dependency.
Claim 13 refers to “an electrode”.  In order to expedite examination, although redundant, Examiner has assumed that this claimed feature is unnecessary has examined accordingly.
Claim 35 refers to “the fins”.  However, this is inconsistent with a previously recited limitation.  In order to expedite examination, Examiner has assumed the claim was meant to refer to “the at least one internally projecting fin” and has examined accordingly.
Clarification and/or correction is requested in all instances.  Applicant should double check all other pending claims for any similar inconsistencies.

Allowable Subject Matter
Claims 1, 3-5, 11-12, 14-15, 17-26, 30-34 and 37-38 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art or record fails to teach or fairly suggest a plasma reactor system for coating particles/powder comprising, inter alia:  a plasma reactor rotatable about a substantially horizontal axis, a central electrode, a vacuum chamber which may be stationary, an electrically grounded flange electrically connected to the vacuum chamber to serve as an anode electrode surrounding the plasma reactor; and wherein the central electrode which may be stationary.  Miyazaki is considered to be the closest prior art and includes generic teachings of a vacuum chamber anode, rotating plasma reactor with a helical stirring plate/projecting structure and an elongated central electrode for processing particles/powder.  However, Miyazaki fails to teach details of a radio frequency power source electrically connected to the central electrode and vacuum chamber anode as claimed.  Although, these features are generally known in the art within Applicant’s endeavor (see other previously relied upon and cited prior art), there is no specific stated motivation for combination of all claimed features that would render a proper obviousness rejection.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 7-10, 13 and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 9 May 2022 with respect to previous rejections of previously set forth claims is noted.  Examiner agrees that the arguments are now moot, but also maintains that the previous rejections of previously set forth claims were indeed proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP Pubs. 2011/0200822 and 2015/0361552 disclose a vacuum powder coating chambers including vacuum flanges as end caps on a cylindrical vacuum chamber.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716